At the close of the argument the court rendered its opinion as follows:
It is the opinion of the court that there is enough evidence in this case to uphold the finding of the trial court that at the time of the making of the will the testatrix was not competent to remember her affairs sufficiently to make a will or to remember her relatives and keep the matter in mind long enough to complete the task. Upon that ground the judgment of the court below is affirmed.
The court expresses no opinion as to the sufficiency of the evidence to sustain the finding that the will was not properly executed.
The judgment is affirmed.
Shaw, C. J., Lawlor, J., Wilbur, J., Lennon, J., Shurtleff, J., Sloane, J., and Richards, J., pro tem.,concurred.